Case 2:13-cv-04694-JLL-JAD Document 222 Filed 01/31/19 Page 1 of 1 PageID: 6558




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 LIGER6, LLC,                                            Civil Action No. 13-4694 (JLL)

                   Plaintiff,
                                                      JUDGMENT IN A CIVIL ACTION
V.


 SARTO ANTONIO, et a!.,

                  Defendants.

LINARES, Chief District Judge.

       The above-captioned action was tried by a jury with the undersigned presiding. Pursuant

to the jury verdict reached on January 30, 2019, this Court hereby enters judgment in favor of

Defendants Sarto Antonio and Sarto S.r.1, and against Plaintiff Liger6, LLC.



Dated: January ?/o19.




                                                           L. LINARES
                                                                 United States District Court
